The facts as alleged in the petition for mandamus were as follows:
a — That on October 22, 1894, a judgment was rendered against the relator in justice’s court for $95.50 damages and $3.50 costs of suit.
6 — That on October 25, 1894, relator’s husband, acting for her, filed with the justice the usual affidavit for appeal, and two days later'filed, the required bond, which was approved by the justice, who informed the husband,' in answer to his inquiry that he had done all that was required to perfect .relator’s appeal; that relator and her husband relied upon said statement and, being ignorant as to what was required, went, away believing that relator had in all things completed her appeal.
c — That relator and her husband left the county for a week; that on their return relator received a letter from the justice informing her that the costs and one dollar for making his return must be paid before said return could be made; that relators husband paid said costs and return fee and was informed by the justice that this was all that was necessary to be done upon which information he, as also the relator, relied^ ,
d — That on April 19, 1895, an order was made by the circuit court upon the application of the plaintiff, commanding , justice/ of the/ peace- ib usshe an. execution upon the judgment; "that 'the of the justice to said application 'didnotinform'the- circuit court of the real!'acts' iiTthe case; that the execution issued and returned unsatisfied. e — That on March 14, 1896, relators: attorney "paid the clerks fees, at which plaintiffs attorney had the files in ease; that on April 14, 1896, plaintiff a transcript of the judgment to. filed in the circuit court upon which execution was issued.
f — That nine days later relator noticed, appeal for trial, filed a note of issue-moved the court to place the case on calendar; that the plaintiff there-moved to dismiss the appeal, which motion was not entered in the special motion book, but was argued and granted.